Citation Nr: 0502606	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  04-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the payment of benefits under the Restored 
Entitlement Program for Survivors (REPS) for the appellant's 
attendance of her educational program from October 1, 2001, 
to July 1, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the daughter of a deceased veteran who had 
active service from September 1962 to October 1983 and who 
died in May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 determination by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which terminated her award of REPS benefits for 
the period from October 1, 2001, to July 1, 2002.  

In December 2002, the appellant and her mother appeared and 
testified at a hearing held before a Hearing Officer at the 
Seattle, Washington, RO.  In March 2004, the appellant and 
her representative appeared at another hearing held before 
the undersigned at the Las Vegas, Nevada, RO.  Transcripts of 
both hearings are of record.  

As a result of the termination of her REPS award from 
October 1, 2001, to July 1, 2002, the appellant was overpaid 
benefits in an amount calculated as $10,348.  In September 
2002, the appellant requested a waiver of the recovery of 
that debt.  Her waiver request was partially granted in March 
2003, and the appellant was notified of this determination by 
letter dated March 28, 2003.  Although the appellant 
continued to oppose the creation of the debt, which is the 
subject of the present decision by the Board, the current 
record does not reflect a timely notice of disagreement with 
the waiver determination.  Accordingly, that issue is not 
before the Board at this time.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant is otherwise qualified to receive REPS 
benefits for her full-time school attendance beyond the age 
of 18.  

3.  She had been awarded REPS benefits for her full-time 
attendance up to May 2001 of an approved educational program 
at Casper College leading to an undergraduate college degree.  

4.  She next requested REPS benefits for her attendance of an 
educational program leading to a certificate of completion at 
Ashmead College, a vocational/technical school, beginning 
October 1, 2001.  

5.  It is not disputed that, from October 1, 2001, through 
June 20, 2002, the appellant was attending her educational 
program at Ashmead College for less than 20 clock-hours per 
week.  


CONCLUSION OF LAW

Entitlement to the payment of REPS benefits for the 
appellant's enrollment at Ashmead College from October 1, 
2001, to July 1, 2002, is not established.  Section 156 of 
Public Law 97-377 (Dec. 21, 1982)(codified at 42 U.S.C. 
§ 402); Section 202(d)(7)(A) of the Social Security Act 
(prior to the Omnibus Budget Reconciliation Act of 1981); 
20 C.F.R. § 404.320(c) (1979-81); 38 C.F.R. § 3.812 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the essential 
facts in this case have been fully developed and are not in 
dispute.  The Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) has no effect upon 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

The Omnibus Budget Reconciliation Act of 1981, Public Law 97-
35, 95 Stat. 841, eliminated certain benefits administered by 
the Social Security Administration (SSA) including most 
student benefits paid to children over the age of 18.  In 
order to preserve the eliminated benefits for certain 
children of deceased veterans, Section 156 of Public Law 97-
377 (codified at 42 U.S.C. § 402) created REPS benefits, 
which included benefits payable to qualified unmarried 
postsecondary school students between the ages of 18 and 22.  
These benefits were to be funded by the Department of 
Defense, but administered by VA using a mixture of VA and SSA 
eligibility criteria.  SSA eligibility criteria are used in 
order to put a claimant in approximately the same position he 
or she would have been but for the 1981 changes.  

Specifically, REPS benefits are payable to an otherwise 
eligible child of a deceased veterans "who is a full-time 
student at a postsecondary school, college, or university 
that is an educational institution (as such terms were 
defined in section 202(d)(7)(A) and (C) of the Social 
Security Act as in effect before the amendments made by 
section 2210(a) of the Omnibus Budget Reconciliation Act of 
1981 (Pubic Law 97-35; 95 Stat. 841)...."  
Section 156(b)(1)(c) of Public Law 97-377 (codified at 
42 U.S.C. § 402).  

Section 202(d)(7)(A) of the Social Security Act (as in effect 
prior to the Omnibus Budget Reconciliation Act of 1981) 
defined "full-time student" as "an individual who is in 
full-time attendance as a student at an educational 
institution as determined by the Secretary [of Health and 
Human Services] (in accordance with regulations prescribed by 
him)."  

The pertinent SSA regulation in effect prior to the Omnibus 
Budget Reconciliation Act of 1981 defined "full-time 
attendance" as follows: "Ordinarily, a student is in 'full-
time attendance' at an educational institution if he is 
enrolled in a noncorrespondence course and is carrying a 
subject load which is considered full-time for day students 
under the institution's standards and practices.  However, a 
student will not be considered in 'full-time attendance'...(ii) 
if he is enrolled in any other educational institution [other 
than a degree-granting junior college, college, or 
university] and...his scheduled attendance is less than 
20 hours a week."  20 C.F.R. § 404.320(c)(2) (1979-
81)(emphasis added).  

Since most SSA benefits for students over the age of 18 were 
eliminated by the Omnibus Budget Reconciliation Act of 1981, 
SSA regulations after 1981 define full-time attendance only 
in terms of enrollment in elementary or secondary school, 
generally for at least 20 hours per week.  See, e.g., 
20 C.F.R. § 404.367 (2004).  

It is not disputed that the appellant was born in August 1981 
and was otherwise eligible to receive REPS benefits as the 
daughter of a deceased veteran.  She was initially awarded 
and paid REPS benefits for her full-time enrollment at Casper 
College in an undergraduate college degree program of 
education which she ended in May 2001.  She next requested 
REPS benefits for her enrollment beginning in October 2001 at 
Ashmead College, a vocational/technical school, in a non-
degree educational program leading to the award of a 
certificate of completion.  

It is also not disputed that, between October 1, 2001, and 
June 20, 2002, the appellant was attending Ashmead College 
for less than 20 clock-hours per week.  It is noted that the 
school considered the appellant's enrollment to be on a full-
time basis and that no other courses were available in her 
educational program for her to take at these times.  However, 
under the controlling legal criteria set forth above, this 
enrollment for less than 20 clock-hours per week was not 
full-time attendance, and the appellant was not eligible for 
the payment of REPS benefits for this part-time enrollment 
from October 1, 2001, to July 1, 2002.  It is also noted 
that, in telephone conversation with VA employees in March 
2003, the school's registrar acknowledged the part-time 
nature of the appellant's enrollment for less than 20 clock-
hours per week under the controlling legal criteria.  

The appellant has objected to the RO's determination on the 
grounds that it is not "fair."  However, the present appeal 
presents the Board solely with a legal question, not an 
equitable one.  Moreover, considerations of fairness and 
other equitable concepts were more appropriately addressed in 
connection with the appellant's waiver request.  

The appellant was informed of the legal requirement for at 
least 20 hours' weekly attendance in award letters sent to 
her in May and October 2001 at her address of record (and her 
mother's mailing address), although she now claims she never 
received these letters.  Even it true, however, her failure 
to receive these letters would not change the legal 
requirement for full-time attendance of 20 or more hours per 
week in order to qualify for REPS benefits in a non-degree 
program of education.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to REPS benefits for the appellant's school 
attendance from October 1, 2001, to July 1, 2002, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


